                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                                                                 OPINION AND ORDER
                            Plaintiff,
                                                                     18-cv-804-bbc
              v.

WALMART STORES EAST LP AND WALMART, INC.,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Plaintiff Equal Employment Opportunity Commission brought this lawsuit on behalf

of Edward C. Hedican, contending that defendant Walmart Stores East LP and Walmart,

Inc. engaged in religious discrimination and retaliation under Title VII of the Civil Rights

Act of 1964. In particular, plaintiff contends that defendant refused to accommodate

Hedican’s request to not work on Saturdays, which he observed as the Sabbath, and that

defendant rescinded its offer of employment in retaliation for Hedican’s request for a

religious accommodation. Defendant has filed a motion for summary judgment, contending

that it offered Hedican a reasonable accommodation, that allowing Hedican to have every

Saturday off would have been an undue hardship and that it did not retaliate against

Hedican. Dkt. #19. Because I conclude that defendant offered Hedican a reasonable

accommodation and has shown that it could not accommodate plaintiff’s request to have

every Saturday off without incurring undue hardship, I will grant defendant’s motion.

       From the parties’ proposed findings of facts and responses, I find the following facts

                                             1
to be material and undisputed unless otherwise noted.



                                 UNDISPUTED FACTS

                             A. The Parties and Background

       In 2016, plaintiff Edward Hedican was a practicing Seventh Day Adventist. Hedican

observed the Sabbath by refraining from work each week from sundown on Friday night to

sundown on Saturday night.

       In April 2016, Hedican applied to become an assistant manager at defendant’s store

in Hayward, Wisconsin. Hayward is a vacation destination and resort town with many

rental properties and vacation homes on its many lakes, and it is especially popular in the

summer months. Hedican had two interviews and a store tour. Lori Ahern, defendant’s

market human resources manager, conducted a phone interview with Hedican. Ahern asked

Hedican about his education and past employment, but did not discuss Hedican’s

availability or scheduling during the phone interview. About a week later, Hedican had a

telephone interview with the Hayward store manager, Dale Buck. Buck talked to Hedican

about the “Walmart philosophy” and asked Hedican about his education and experience, but

Buck did not talk about scheduling with Hedican. During the store tour, Buck told Hedican

that assistant managers were expected to work 45 hours a week, with varying schedules and

different shifts, but Buck did not talk about specific schedules that assistant managers

worked.

       On April 28, 2016, defendant made a conditional offer of employment to Hedican



                                             2
as an assistant manager. Defendant scheduled Hedican to start a training class in June 2016.

If he had completed the training program successfully and passed his preemployment

screening, Hedican would have begun working in the Hayward store as an assistant manager

with the starting salary of $45,000. According to the offer letter, Hedican would begin to

acquire paid time off after he had worked for defendant for one full fiscal year.

       On May 1, 2016, Hedican accepted defendant’s conditional offer of employment by

email, and informed defendant that he was a Seventh Day Adventist, he observed the

Sabbath and he would not be able to work any Saturdays until after sundown. He stated

that he was available any other day of the week and could be available after sundown on

Saturday nights if needed. This was the first time that Hedican told defendant that he had

restrictions with respect to scheduling. Hedican told defendant that he would wait to

complete the new hire paperwork until defendant confirmed that he would not be required

to work Saturdays.

       When market human resources manager Ahern received Hedican’s request for

accommodation of his Sabbath, she sent Hedican’s email to Hayward store manager Buck

for his information. Ahern did not talk to Buck about the email at that time, and Buck did

not talk to Hedican about his religious accommodation request.            Ahern consulted

defendant’s religious accommodations guidelines. Defendant’s policy at that time was to

provide religious accommodations for applicants or associates to comply with their sincerely

held religious beliefs unless the requested accommodation would pose an undue hardship on

the business. Defendant’s “religious accommodation guidelines” list the following as



                                             3
accommodations which may be necessary to accommodate a request for time off or a

schedule change: flexible arrival and departure times; staggered work hours; and voluntary

swaps with other associates. The guidelines state that if a salaried manager on a rotating

schedule requests a schedule that would allow him or her to never work a particular day, the

human resources representative or manager should determine the frequency with which the

requestor is scheduled to work on the particular day in question. The guidelines recommend

that the human resources representative or manager should advise the individual that he or

she may be able to arrange a shift swap with another manager and that defendant can help

facilitate that by providing an email or other means of communication. The guidelines also

advise that all managers should work collaboratively and swap shifts as needed for personal

or religious reasons. Finally, the guidelines state that whether an accommodation imposes

an undue hardship must be determined on a case-by-case basis, and that the objections or

resentment of other associates is not an undue hardship.

       On May 2, 2016, Ahern sent Hedican an accommodation request form to fill out.

The form referred to disability accommodation and medical needs, and did not refer to

religious accommodations specifically. Several of the questions on the form are irrelevant

to religious accommodation requests. However, defendant did not have a specific form for

religious accommodations and used some of the same forms in the religious accommodation

process as it did for disability accommodations. Ahern told Hedican that defendant’s

Americans with Disabilities Act department would handle his accommodation request.

       Hedican returned the accommodation form to Ahern by email that same day,



                                             4
requesting “No Saturday workshifts for religious circumstances/beliefs . . . [f]or the entire

term of employment.” (At his deposition, Hedican stated that he would not have been able

to work on Fridays after sundown either, but agreed that his request to defendant was for

Saturdays off.) Ahern forwarded Hedican’s request to defendant’s Accommodation Service

Center.     On May 11, 2016, the center returned Hedican’s request for a religious

accommodation to Ahern, stating that the center did not approve accommodations for

religious beliefs and that Ahern should handle the request. Ahern felt comfortable handling

the request, as she had previously addressed other requests for religious accommodations,

including transferring an hourly manager into a position where he would not have to work

Saturdays before sundown.

         Ahern considered several factors in determining whether defendant could

accommodate Hedican’s request for Saturdays off as an assistant manager at the Hayward

store.    She considered defendant’s expectations for assistant managers, the assistant

manager’s role at the Hayward store in particular and the staffing and other needs of the

Hayward store. (Ahern testified at her deposition that she discussed Hedican’s request and

how it would affect the store’s operation with Buck the store manager, including how the

request would affect stocking and recovery, coverage for management calls, coverage overall

and rotations. However, Buck testified at his deposition that although he may have had a

conversation with Ahern about Hedican’s request, scheduling or other hourly supervisor

positions that were available in the store, he could not recall the conversation.)

         Assistant managers, along with the store manager, play a key role in managing



                                              5
defendant’s stores. The assistant manager’s duties include hiring, training, mentoring,

assigning and evaluating hourly associates, overseeing the stocking and rotation of

merchandise, creating effective merchandise presentation, insuring accurate pricing,

monitoring expenses, asset protection and safety controls, overseeing safety and operational

reviews, analyzing reports and modeling proper customer service. All assistant managers are

assigned to an area of responsibility within the store, where they are responsible for driving

sales, supervising and developing hourly associates, meeting profit goals, assessing

community needs and economic trends, participating in community outreach programs and

insuring compliance with company policies. Areas of responsibility include: apparel; fresh;

consumables; hard lines; entertainment; backroom; and overnights. Within each area of

responsibility are multiple departments. For example, “apparel” includes clothing and shoes;

“fresh” includes bakery, deli, meat and produce; and “overnights” includes cleaning,

maintenance and stocking. Most departments have a department manager who reports to

the assistant manager and who supervises associates, tracks inventory and verifies price

accuracy. Store managers and assistant managers are salaried and exempt from overtime.

All other store associates, including department managers, are paid on an hourly basis and

eligible for overtime.

       Defendant requires its assistant managers to be familiar with all aspects of its

operation. To achieve this, assistant managers are not assigned to any area on a permanent

basis. Instead, they are rotated through different functional areas, typically on an annual

basis, so that they may learn or refresh skills in all aspects of the business. Annual rotation



                                              6
gives assistant managers experience in each area of store operations, which allows them to

cover for one another and to develop skills necessary to advance with defendant. Timing of

the rotation of the areas of assistant managers is at the discretion of the store manager. It

is possible to have an assistant manager in an area for more than a year, and defendant has

allowed an employee to work in the same area for up to six years. However, defendant

discourages store managers from keeping assistant managers in a position for too long. At

the Hayward store, store manager Buck typically rotates assistant manager assignments each

February, though he has kept an assistant manager in an area for longer than one year due

to business needs. For example, if an assistant manager is hired during the summer months,

Buck may decide not to rotate that manager to a new area in February. (Plaintiff disputes

whether defendant required assistant managers to rotate to different areas of responsibility,

and points out that defendant does not have a written policy requiring store managers to

rotate assistant manager to different areas of responsibility every year. However, the dispute

is not genuine, as plaintiff has cited no evidence to dispute defendant’s assertion that it was

an expectation and practice that store managers would rotate through all areas of

responsibility and that no assistant managers are permanently assigned to an area. Plaintiff

also has not cited evidence to dispute Buck’s assertion that he rotated assistant managers

annually unless there were specific business needs that dictated otherwise.)

       Defendant determines the number of salaried managers at a given location by the

store’s sales volume. In 2016, the Hayward store was allowed one store manager and eight

assistant managers. When the Hayward store was fully staffed with assistant managers, two



                                              7
assistant managers were assigned to overnights and the other six were each assigned to

different daytime functional areas (fresh, consumables, apparel, hard lines, entertainment

and backroom). The assistant managers assigned to overnight rotation were scheduled to

work four days on, three days off, from 8 p.m. to 8 a.m. Assistant managers in the other

areas of responsibility worked five days a week. The days and times varied, but fell into one

of three shifts: 7 a.m. to 5 p.m.; 8 a.m. to 6 p.m.; or 11 a.m. to 9 p.m. The Hayward store

was open 24 hours a day, seven days a week, and an assistant manager’s schedule usually

varied from day to day and week to week. Generally, Buck made the schedules about three

weeks in advance, sometimes more. When assistant managers rotated to a new area of

responsibility, they also rotated to a new schedule designed to maximize their efficiency and

impact in that new area.

       Different areas of responsibility had different variables that affected staffing needs,

including traffic patterns, services provided, inventory review schedules, shipment delivery

days and the number and type of employees. Defendant does not have a policy requiring

assistant managers to work on Saturdays, but defendant expects assistant managers to be

available to work at any hour of any day, in case something happens in their area of

responsibility that the assistant manager needs to take care of on a given day or time. At the

Hayward store, Buck required assistant managers to work on Saturdays, although every

assistant manager was not required to work every Saturday.

       In 2016, the Hayward store lacked a full staff of associates, which required the

assistant managers to work more to cover the store’s needs. Fridays and Saturdays were



                                              8
usually the busiest days for the Hayward store. Friday was usually the highest sales day of

the week, and Saturday was the busiest in terms of the number of people coming into the

store, services to customers, restocking shelves, bakery and deli production and the number

of arriving shipments to be unpacked. Frequently, there were less experienced associates

working on Saturdays, especially during the summer season, because some associates were

new, temporary, seasonal or worked only on weekends. This meant that managers had to

oversee associates more closely on the weekends than they might on other days of the week.

       During the summer, the Hayward store had customers visiting from out of town who

would have additional questions and need help finding products in the store, which could

require management assistance. The Hayward store also offered specialty services, including

hunting licenses, fishing licenses, gun sales and a separate liquor store which required staffing

management coverage during breaks and busy times. (Plaintiff attempts to dispute some of

these facts by stating that Ahern could not remember details at her deposition regarding, for

example, how many temporary associates worked at the Hayward store in 2016, how many

out-of-town visitors required management assistance or how many associates were scheduled

in each department. However, plaintiff has failed to submit any evidence to refute Ahern’s

or Buck’s sworn statements about the general operation and needs of the Hayward store.)

       Usually about half of the Hayward store’s assistant managers were scheduled to work

on any given Saturday. The other half were not scheduled. Between July 1, 2016 and June

30, 2018, each assistant manager at the Hayward store was scheduled to work on more than

60% of Saturdays on average. The assistant manager with the fewest scheduled Saturdays



                                               9
during those two years was scheduled for 48% of all Saturdays, while the assistant manager

with the most scheduled Saturdays was scheduled for 82% of all Saturdays. Some areas of

responsibility may lead to long stretches without frequent Saturday work, but all assistant

managers worked Saturdays eventually as they rotated through different areas of the store.

Weekends are the days that assistant managers most frequently request off, and store

manager Buck tried to give all assistant managers Saturdays and Sundays off on occasion.

         If the Hayward store was short an assistant manager, Buck tried to cover the hours

by asking other assistant managers to come in early or stay later, by asking an assistant

manager to come in on his or her day off or by working the shift himself. Buck would

sometimes have to deny an assistant manager’s request for time off if there were not enough

assistant managers with experience in the requesting manager’s area of responsibility.

         After considering the above information, Ahern concluded that assistant managers at

the Hayward store must be available to work on Saturdays. The latest time for sunset in the

Hayward area is around 9 p.m., during the summer months, and the earliest sunset is around

4:30 p.m. This meant that during the winter months, Hedican would have been unavailable

from 4:30 p.m. or 5:00 p.m. on Fridays to 4:30 or 5:00 p.m. on Saturdays in some weeks.

During the summer months, he would have been unavailable from 8:30 or 9:00 p.m. on

Fridays to 8:30 or 9:00 p.m. on Saturdays in some weeks.            Ahern concluded that

accommodating Hedican would impose a hardship on defendant because the store would

lack management coverage on Saturdays, which could lead to a loss in customer service and

sales.



                                             10
       Ahern did not think that Hedican would be able to swap shifts with other assistant

managers because the number of people available to swap shifts was so small that there

might not always be someone available to take Hedican’s Saturday shifts. At least half of

the eight assistant managers would likely be scheduled on any given Saturday, and the other

three, not including Hedican, may have plans. She also did not think allowing Hedican to

use personal time on Saturdays was an option because Hedican would not have personal

time available during his first year of employment, and his taking the time off would still

leave defendant having to staff the store with other assistant managers. Ahern concluded

that having Hedican work the overnight shift and giving him a more flexible starting time

to account for the time of sunset would not be a viable accommodation because having to

deal with an ever-changing start time for the overnight manager would be a logistical

hardship. She also concluded that even if Hedican’s schedule could be accommodated in the

overnight shift, he would have problems when he rotated to another area of responsibility.

       On May 18, 2016, Ahern sent Hedican an email denying his religious accommodation

request to have every Saturday off indefinitely and rescinding the job offer. Ahern stated,

“Please advise me of any interest that you may have in other positions in the store and I can

assist you in the application process for them.” Ahern and Hedican later spoke on the

phone. Ahern told Hedican that there were non-salaried supervisory positions for which he

could apply and that Ahen could help him apply for those. Those positions would have been

full-time, non-salaried positions and would have paid less than the assistant manager role,

but they would have provided the opportunity for overtime compensation and would not



                                             11
have required Saturday work. (Neither side put in evidence about how much the other

positions would have paid.) She stated that there were no assistant manager positions for

which Hedican could have every Saturday off, and that it would not be fair to other assistant

managers to give one assistant manager every Saturday off. Hedican told Ahern that he

could work after sundown on Saturdays, that he was flexible every other day of the week and

that he could cover days that other assistant managers needed off that were not Saturday.

Ahern did not offer to accommodate Hedican by proposing a modified schedule, a flexible

arrival time or potential shift swaps with other assistant managers. Hedican did not

investigate other open positions and never contacted Ahern to discuss the open positions.



                                         OPINION

       Title VII prohibits a prospective employer from refusing to hire an applicant in order

to avoid accommodating a religious practice that it could accommodate without undue

hardship. 42 U.S.C. § 2000e-2; 2000e(j); EEOC v. Abercrombie & Fitch Stores, Inc., 575

U.S. 768 (2015). Title VII also prohibits employers from retaliating against employees or

applicants for opposing any unlawful employment practice. 42 U.S.C. § 2000e-3. In this

case, plaintiff’s brings both a failure to accommodate and a retaliation claim against

defendant.   However, the retaliation claim is simply a repackaging of the failure to

accommodate claim and is based on the same allegations and arguments, so there is no need

to analyze the claims separately.

       To survive summary judgment, plaintiff must submit evidence of a prima facie case



                                             12
of religious discrimination, meaning evidence that (1) his bona fide religious practice

conflicted with an employment requirement, (2) he notified the defendant of the practice

and (3) defendant rescinded his job offer because of plaintiff’s religious practice. Porter v.

City of Chicago, 700 F.3d 944, 951 (7th Cir. 2012). If plaintiff establishes a prima facie

case, the burden shifts to defendant to show either that it offered plaintiff a reasonable

accommodation or that it could not do so without undue hardship. Id. In this instance,

defendant assumes that plaintiff can establish a prima facie case. However, defendant asserts

that (1) it offered plaintiff a reasonable accommodation; (2) plaintiff did not make a good

faith effort to engage with defendant about the accommodation defendant offered; and (3)

plaintiff’s preferred accommodations would have imposed an undue hardship on defendant.



                              A. Reasonable Accommodation

       Defendant contends that it offered plaintiff a reasonable accommodation by notifying

him that there were open hourly management positions that would not require Saturday

work and by inviting him to apply for those positions. “A reasonable accommodation is one

that ‘eliminates the conflict between employment requirements and religious practices.’”

Ansonia Board of Education v. Philbrook, 479 U.S. 60, 70 (1986). See also Abercrombie

& Fitch, 575 U.S. 768, n.2 (accommodating an employee’s religious practice means

“allowing the plaintiff to engage in [his or] her religious practice despite the employer’s

normal rules to the contrary”).

       Plaintiff contends that defendant’s communication regarding alternative positions was



                                             13
not a reasonable accommodation for two reasons. First, plaintiff says it was not reasonable

for defendant to offer plaintiff only the opportunity to apply for a position and not offer him

a job. However, several courts have concluded that offering an employee the opportunity

to apply for alternative positions that would accommodate their religious practice can be a

reasonable accommodation. See, e.g., Wright v. Runyon, 2 F.3d 214, 217 (7th Cir. 1993)

(giving employee opportunity to bid on jobs that would have accommodated his religious

practice was reasonable accommodation); Bruff v. North Mississippi Health Servs., Inc., 244

F.3d 495, 502 (5th Cir. 2001) (offering to give employee 30 days to find another position

that would not conflict with religious beliefs was reasonable accommodation); Shelton v.

University of Medicine & Dentistry of New Jersey, 223 F.3d 220, 227 (3d Cir. 2000)

(offering to meet with employee to discuss other available positions that would resolve

religious conflict was reasonable accommodation); Telfair v. Federal Express Corp., 567 F.

App’x 681, 684 (11th Cir. 2014) (giving employees opportunity to apply for open positions

was reasonable accommodation). Therefore, the fact that defendant offered plaintiff only

the opportunity to apply for open positions, as well as help in doing so, does not render

defendant’s proposed accommodation unreasonable.

       Plaintiff also argues that defendant’s proposed accommodation was unreasonable

because the hourly management positions would have paid less than the assistant manager

position that plaintiff was offered. Plaintiff is correct that, in some circumstances, an

employer’s offering a different position with lower pay and benefits might not be a

reasonable accommodation. See, e.g., Porter, 700 F.3d at 952 (“Had changing watch groups



                                              14
affected Porter’s pay or other benefits, a much more rigorous inquiry would be required.”);

Rodriguez v. City of Chicago, 156 F.3d 771, 776 (7th Cir. 1998) (noting that shift change

or job transfer may be reasonable accommodation “particularly when such changes do not

reduce pay or cause loss of benefits”); Wright, 2 F.3d at 217 (“A much more searching

inquiry might also be necessary if Wright, in order to accommodate his religious practices,

had to accept a reduction in pay or some other loss of benefits.”).

       On the other hand, Title VII does not require employers to accommodate the

religious practices of an employee in exactly the way the employee would like to be

accommodated. Philbrook, 479 U.S. at 68. Title VII also does not require employers to

accommodate an employee’s religious practices in a way that “spares the employee any cost

whatsoever.” Tabura v. Kellogg USA, 880 F.3d 544, 550–51 (10th Cir. 2018) (citation

omitted). See also Getz v. Pennsylvania Dep’t of Public Welfare, 802 F.2d 72, 74 (3d Cir.

1986); Brener v. Diagnostic Center Hospital, 671 F.2d 141, 145-46 & 146 n.3 (5th Cir.

1982) (“A reasonable accommodation need not be on the employee’s terms, only.”). “[A]ny

reasonable accommodation by the employer is sufficient to meet its accommodation

obligation.” Philbrook, 479 U.S. at 70. “So long as the accommodation offered by the

employer reasonably balances the employee’s observance of [his or] her religion with the

employer’s legitimate interest, it must be deemed acceptable.” Miller v. Port Authority of

New York & New Jersey, 351 F. Supp. 3d 762, 779 (D.N.J. 2018), aff’d, No. 18-3710, 2019

WL 5095749 (3d Cir. Oct. 11, 2019) (quoting Cloutier v. Costco Wholesale, 311 F.Supp.2d

190, 200 (D. Mass. Mar. 30, 2004)).



                                            15
       Numerous courts have concluded that an offer to help an employee find another

posittion that does not require Sabbath work is a reasonable accommodation, even if the

other position pays less or is less desireable. See, e.g., Walker v. Indian River Transp. Co.,

741 F. App’x 740, 747 (11th Cir. 2018) (because assigning employee to different driving

route was the “only way to ensure that he would not have mandatory Sunday work,” the

“fact that at least some of those routes happened to pay less” was insufficient to render

accommodation unreasonable); Telfair, 567 F. App’x at 684 (FedEx’s offer to move

employees to different positions, albeit lower paying ones, that would have satisfied their

scheduling criteria was reasonable accommodation); Bruff, 244 F.3d at 502, n.23 (noting

that “a significant reduction in salary” was insufficient on its own to make accommodation

unreasonable). See also Trans World Airlines, Inc. v. Hardison, 432 U.S. 63, 73 (1977)

(requiring employee to take unpaid leave to observe religious practices was reasonable).

       In this instance, neither side submitted any specific evidence about the salary ranges

of hourly management positions compared to the assistant manager position. The only

evidence in the record is that hourly manager positions paid “a little less” than the assistant

manager position, required fewer hours and provided the opportunity for overtime. It is

difficult to evaluate the reasonableness of the accommodation without more information

about the jobs for which Hedican could have applied.

       However, defendant is not solely to blame for this missing evidence. It is well-

established that employees have a duty to cooperate with an employer in searching for an

accommodation for religious needs. Philbrook, 479 U.S. at 68. See also Porter, 700 F.3d



                                              16
at 953 (employer and employee must engage in “bilateral cooperation” in attempting to find

reasonable accommodation for religious needs); Brener, 671 F.2d at 146 (“Although the

statutory burden to accommodate rests with the employer, the employee has a correlative

duty to make a good faith attempt to satisfy his needs through means offered by the

employer.”). Courts have rejected Title VII religious accommodation claims because the

plaintiff employee failed to engage with the employer regarding the employer’s

accommodation proposal. See, e.g., Walden v. Centers for Disease Control & Prevention,

669 F.3d 1277, 1294 (11th Cir. 2012) (affirming summary judgment to employer where

employee failed to “make a good faith attempt to accommodate her needs through the

offered accommodation”); Shelton, 223 F.3d at 228 (affirming summary judgment to

employer where employee’s “refusal to cooperate in attempting to find acceptable religious

accommodation was unjustified”). In this case, Hedican declined to apply for any open

positions with defendant and declined to even explore with human resources manager Ahern

what other positions were open. Ahern offered to help Hedican apply for positions, but he

never contacted Ahern. Under the circumstances, I conclude that Hedican failed to satisfy

his duty to make a good faith effort to cooperate with defendant in finding a reasonable

accommodation.     He cannot now complain that the proposed alternative hourly

management positions identified by defendant would not have been reasonable

accommodations.

      In sum, plaintiff’s need for Saturdays off meant that he lacked the flexibility required

for the assistant manager position, so defendant attempted to accommodate him by inviting



                                             17
him to apply for hourly managerial positions that would not require mandatory Saturday

work. This accommodation was reasonable because it eliminated the conflict between

plaintiff’s employment requirements and his religious practices. Philbrook, 479 U.S. at 70.

Because defendant has shown that it offered Hedican a reasonable accommodation, and that

plaintiff failed to make a good-faith effort to engage with defendant regarding the proposed

accommodation, plaintiff’s Title VII claim fails.



                                   B. Undue Hardship

       If an employer reasonably accommodates an employee’s religious needs, the employer

is not required to show that the employee’s alternative accommodation proposals would

result in undue hardship. Philbrook, 479 U.S. at 68 (noting that undue hardship on

employee’s business is at issue only when employer fails to offer any accommodation).

However, I will briefly discuss the parties’ arguments regarding undue hardship for the sake

of completeness.

       Undue hardship exists when a religious accommodation would cause more than

minimal hardship to the employer or other employees. Hardison, 432 U.S. at 81 (“To

require TWA to bear more than a de minimis cost in order to give Hardison Saturdays off

is an undue hardship.”). For example, the cost of hiring an additional worker or the loss of

production that results from not replacing a worker who is unavailable due to a religious

conflict can amount to undue hardship. Tabura, 880 F.3d at 557–58.

       Plaintiff proposes several potential accommodations that it says defendant could have



                                             18
offered Hedican that would have accommodated his request to abstain from work on his

Sabbath. In particular, plaintiff says that defendant could have permitted Hedican to swap

shifts with other assistant managers, use personal time off, have a flexible arrival time,

schedule him for a day shift Sunday through Friday, schedule him for overnight shifts or

schedule him to work shorter shifts. However, plaintiff’s suggestions do not fully address

defendant’s undisputed evidence that: (1) no assistant manager is assigned to a permanent

shift; (2) assistant managers are expected to be available to work varied shifts, including

Saturdays; (3) assistant managers are expected to rotate through every area of the store; (4)

Saturday was a busy day for the Hayward store, and all assistant managers were expected to

work some Saturday shifts; (5) other assistant managers wanted Saturdays off as well; and

(6) Hedican would not have any paid personal time off until he had worked for defendant

for a full fiscal year.

        Plaintiff contends that all of defendant’s arguments about hardship are conclusory or

are based on pure speculation, but I disagree. Defendant submitted sworn statements from

its employees who are familiar with the Hayward store’s operational needs. Both Buck and

Ahern have sufficient personal knowledge regarding the store’s customer base, services and

staffing needs to support their statements regarding the assistant manager’s role at the

Hayward store. As the store manager, Buck’s testimony about scheduling, time-off requests

and Saturday operational needs is not hypothetical or speculative.

        Morever, many of Ahern’s conclusions are supported by common sense. It was logical

for Ahern to conclude that if Hedican could not work during his Sabbath hours, then some



                                             19
other assistant manager would have to do so, or the store would be short-handed. It was also

logical for her to conclude that it would be difficult or impractical for Hedican to attempt

to swap shifts with other assistant manager, in light of the small pool of assistant managers

who were not scheduled to work on any given Saturday and the fact that weekends were the

most requested time off by other assistant managers.

       Title VII does not require employers to deny the shift preferences of some employees

in order to favor the religious needs of others. Hardison, 432 U.S. at 81, 84. Title VII does

not contemplate “unequal treatment” between those employees with religious reasons for

avoiding working on certain days and those who have “strong, but perhaps nonreligious

reasons for not working on weekends.” Id. In addition, an accommodation that requires

other employees to assume a disproportionate workload is an undue hardship as a matter of

law. Noesen v. Medical Staffing Network, Inc., 232 F. App’x 581, 584 (7th Cir. 2007). As

defendant points out, hiring an assistant manager who could never work Saturdays would

require defendant to choose between requiring another manager to work on additional

Saturdays (which would give improper preference Hedican’s religious request for time off

over other requests), hiring another manager who could help cover those shifts (which would

be an extra cost) or operating the store with one less manager than needed (which would

create operational inefficiencies and lost sales). Under these circumstances, I conclude that

defendant has shown that it would be an undue hardship to provide the accommodations

that plaintiff requests.




                                             20
                                        ORDER

      IT IS ORDERED that defendant Walmart Stores East, LP and Walmart, Inc.’s

motion for summary judgment, dkt. #37, is GRANTED. The clerk of court is directed to

enter judgment for defendant and close this case.

      Entered this 16th day of January, 2020.

                                         BY THE COURT:

                                         /s/
                                         ________________________
                                         BARBARA B. CRABB
                                         District Judge




                                           21
